Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered September 25, 1991, as amended May 21, 1993, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Miller, J. P., Joy, Krausman and Goldstein, JJ., concur.